Citation Nr: 1013876	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-34 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for bone spurs of the 
feet.  

2.	Entitlement to service connection for neurological 
disability, to include residuals of a paralytic episode on 
the left side of the body, claimed as due to an injury in 
November 1987.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1987 to May 1991.  He had additional periods of service 
with the U.S. Army Reserve, including from 1991 to 2003 
(active duty for training (ACDUTRA) and inactive duty 
training (INACDUTRA)).  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a December 2005 
rating decision of the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
2009, a Travel Board hearing was held before the undersigned.  
A transcript of the hearing is associated with the Veteran's 
claims file.  After the hearing additional evidence was 
received with a waiver of RO consideration.

An unappealed May 1991 rating decision denied service 
connection for bilateral flat feet and foot pain.  Because 
the claim of service connection for bone spurs of the feet 
involves a new and distinct diagnosis (not previously shown) 
finality of the May 1991 rating decision does not attach to 
the bone spur claim, and the matter will be considered de 
novo.   

The issue of service connection for neurological disability, 
to include residuals of a paralytic episode on the left side 
of the body, claimed as due to an injury in November 1987, is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if any 
action on his part is required.  






FINDING OF FACT

Bone spurs of the feet were not manifested during the 
Veteran's active service or until many years thereafter, and 
are not shown to be related to such service or to an injury 
on INACDUTRA.  


CONCLUSION OF LAW

Service connection for bone spurs of the feet is not 
warranted.  38 U.S.C.A. §§ 101(24), 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, a March 
2005 letter explained the evidence necessary to substantiate 
his claim, the evidence VA was responsible for providing, and 
the evidence he was responsible for providing.  A May 2007 
letter informed the appellant of disability rating and 
effective date criteria.  The October 2008 statement of the 
case (SOC) readjudicated the matter after the appellant and 
his representative received full notice and had opportunity 
to respond (curing any notice timing defect).  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Veteran's service treatment records (STRs), including 
records from his Reserve service, and pertinent postservice 
treatment records have been secured.  

The RO has not arranged for a VA examination in this matter.  
In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) explained the 
circumstances under which VA must provide an examination or 
secure a medical opinion in connection with a disability 
compensation claims, i.e., VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).  

Here it is neither alleged, nor shown, that the Veteran's 
foot bone spurs are related to his active duty service.  He 
seeks service connection for the bone spurs on the basis that 
they were incurred on INACDUTRA.  As will be explained in 
greater detail below, service connection based on INACDUTRA 
service requires that the disability be due to injury 
sustained in the course of such duty.  The Veteran has not 
identified (and does not allege) that any specific injury 
during INACDUTRA caused his bone spurs.  Consequently, even 
under the low threshold standard of McLendon, an examination 
to secure a medical nexus opinion is not necessary.  

The Veteran has not identified any evidence pertinent in this 
matter that remains outstanding.  VA's duty is met.  

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (including arthritis) may be service 
connected on a presumptive basis if manifested to a 
compensable degree in a specified period of time postservice 
(one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Presumptive 
periods do not apply to ACDUTRA or INACDUTRA.  Id.  
Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 
(presumptive service connection for certain chronic diseases) 
for the periods of ACDUTRA or INACDUTRA would be 
inappropriate.  

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need 
to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Hence, the Board will summarize the relevant evidence as 
appropriate and the analysis below will focus specifically on 
what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's STRs contain no mention of complaints or 
findings of foot/heel bone spurs.  [They show moderate, 
asymptomatic pes planus was noted on examination prior to 
entry into active duty.  No further complaints or 
manifestations of foot pain are shown.  As was noted above, 
service connection for pes planus and foot pain was denied by 
a prior final rating decision, and those matters are not 
before the Board at this time.]  The record does not include 
a report of examination for separation from service.  STRs 
from his periods of ACDUTRA are silent for such complaints.  
No complaints or findings pertaining to bone spurs were noted 
on September 1996 Army Reserve examination.  

A July 2002 private treatment record notes the Veteran was 
seen for complaints of bilateral heel pain that had been 
present for six months.  There was no history of injury.  The 
symptoms were considered consistent with heel spur, but as X-
rays did not show inferior spurring the symptoms were 
attributed to plantar fasciitis.  A March 2003 statement from 
a private provider, included among the Veteran's reserve 
STRs, notes that the Veteran had been treated for heel pain 
since July 2002, and was wearing a long-term orthotic device 
in his shoes.  A June 2003 Army Reserve examination referred 
to bone spurs in both feet.  An October 2003 private 
statement notes that the Veteran had heel spurs that were 
treated with orthotic devices in the shoes.  

During his hearings on appeal, the Veteran testified that he 
was told by military physicians that the bone spurs of his 
heels was caused by running, jumping and marching during 
service.  At the Travel Board hearing before the undersigned, 
he stated that he had foot pain on active duty (apparently 
ACDUTRA) in approximately 1989, but that heel spurs were not 
noted until approximately 2001.  

A September 2009 statement from a private podiatrist notes 
that the Veteran had a chronic pronation that had caused 
plantar fasciitis, and .  The Veteran wore orthotics.  There 
was no mention of bone spurs.  

The Veteran's foot/heel bone spurs were not manifested during 
his period of active duty service or until many years 
thereafter (and it is not alleged otherwise).  There is 
nothing in the record suggesting the disability might somehow 
be related to the active duty service.  Consequently, service 
connection for such disability on the basis that it is 
related to the active duty period of service is not 
warranted.  

The Veteran's theory of entitlement to service connection for 
this disability is that it is related to his periods of 
INACDUTRA during his Reserve service.  Claims based on Army 
Reserve service are substantively different from those based 
on active duty service.  Specifically, service connection may 
be granted for disability resulting from either disease or 
injury incurred in, or aggravated during service or while 
performing ACDUTRA, while service connection based on 
INACDUTRA is limited to disability due to injury (not 
disease) while performing INACDUTRA.  38 U.S.C.A. § 101(24).  

The Veteran does not allege/point to (and the record does not 
show) any specific injury during INACDUTRA to which his 
foot/heel bone spurs may be attributed.  Consequently, a 
threshold legal requirement for establishing service 
connection based on such service is not met.  The mere fact 
that bone spurs were noted while the Veteran was on Reserve 
status, or in conjunction with a periodic examination for 
Reserve duty (or that the Veteran was on a limited duty 
profile due to bone spurs) does not confer entitlement to 
service connection based on INACDUTRA service; there must be 
evidence of an injury causing (or aggravating the 
disability).  

In light of the foregoing, the preponderance of the evidence 
is against this claim, and it must be denied.  


ORDER

Service connection for bone spurs of the heels/feet is 
denied.  


REMAND

The Veteran also seeks service connection for a neurological 
disability, to include residuals of a paralytic episode on 
the left side of the body, claimed as due to an injury in 
November 1987.  The record includes evidence of a November 
1987 neurologic examination when the Veteran reported he had 
had a paralytic episode associated with a (pre-service) head 
injury at age 16 and a May 1997 motor vehicle accident 
causing a head injury.  On October 2005 VA examination it was 
determined that, while a head injury at age 16 could have 
predisposed the Veteran to developing a permanent 
postconcussive syndrome, in general, the main cause of 
current postconcussive syndrome would be the second (1997) 
head injury.  In his testimony at the hearing before the 
undersigned the Veteran testified that he sustained a head 
injury in a parachute jump in November 1987, prompting the 
November 1987 neurologic examination.  While such injury is 
not in the STRs, the examiner on November 1987 neurological 
evaluation provided an assessment that the Veteran was not 
qualified for jump school.  A previous, April 1987, 
examination had found that he was qualified for airborne 
training.  On October 2005 VA examination the examiner 
commented only on the impact of an injury prior to service, 
and did not comment regarding a possible nexus between the 
claimed disability and the Veteran's service (to include any 
airborne training therein).  The indication that the Veteran 
was participating in airborne training at the time he was 
evaluated in November 1987 is sufficient to find that he is 
competent to provide testimony regarding the tasks that he 
performed and his participation in such activity.  As this 
information was not available to the October 2005 examiner, 
an addendum nexus opinion which encompasses this information 
is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the Veteran's 
claims file (to include this remand, and with 
specific attention invited to the Veteran's 
testimony at his hearings in August 2007 and 
September 2009) to the October 2005 VA 
examiner for review and an addendum opinion 
that encompasses the Veteran's testimony 
regarding an in-service head injury.  

Based on review of the record (and noting 
that the Veteran is entitled to a presumption 
of soundness on entry to active duty service 
with respect to neurological disability) the 
October 2005 opinion-provider should provide 
a further opinion as to whether the Veteran 
at least as likely as not (50 percent or 
better probability) has a chronic 
neurological disability (that is related to 
his service (to include airborne training 
therein) or whether all current neurological 
disability is due to the May 1997 
(postservice) head trauma?  If that VA 
provider is unavailable to offer the opinion 
sought, the Veteran's claims file should be 
forwarded to another neurologist for the 
opinion sought.  The opinion-provider must 
explain the rationale for the opinion given.  

2.  The RO should then readjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC, and afford the Veteran and his 
representative the opportunity to respond 
before the case is returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


